UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-4864


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADRIAN GAMBRELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:03-cr-01092-HMH-6)


Submitted:   March 28, 2013                   Decided:   May 23, 2013


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.  Stepp,   Assistant  Federal  Public   Defender,
Greenville, South Carolina, for Appellant.   Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIUM:

              Adrian          Gambrell        appeals            the     district       court’s

revocation of his term of supervised release and his resulting

sentence of sixty months of imprisonment.                                On appeal, counsel

for Gambrell has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting that there are no meritorious

issues    but      asking      whether      the       district        court’s     sentence   was

procedurally erroneous.              Gambrell has not exercised his right to

file a pro se supplemental brief.                      We affirm.

              We will affirm a sentence imposed after revocation of

supervised release if it is within the statutory range and not

plainly unreasonable.                United States v. Crudup, 461 F.3d 433,

439–40 (4th Cir. 2006).               We first determine whether the sentence

is   unreasonable.             Id.     at     438.      A    sentence        is    procedurally

reasonable       if     the    district       court         considered       the    Sentencing

Guidelines      range     and    the     18    U.S.C.        §    3553(a)     (2006)    factors

applicable to supervised release revocation.                              Id. at 438–40.       A

sentence      is      substantively         reasonable           if    the   district    court

stated    a     proper      basis     for     concluding           the    defendant     should

receive the sentence imposed, up to the statutory maximum.                                   Id.

at 440.       We take a more deferential appellate posture concerning

issues of fact and the exercise of discretion for revocation

sentences than for review of sentences imposed after a criminal



                                                  2
conviction.     United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotation marks omitted).

           We conclude that Gambrell’s revocation sentence is not

unreasonable, much less plainly so.               Crudup, 461 F.3d at 439–40.

The   district       court        correctly     calculated        the     applicable

Guidelines     range,       considered         relevant     § 3553(a)       factors,

explained its reasons for sentencing Gambrell in excess of his

30-37 months advisory Guidelines sentencing range, and imposed a

sentence within the statutory maximum.                     We have reviewed the

entire record pursuant to our obligation under Anders, and we

discern no meritorious issue for appeal.

           Accordingly,       we    affirm     the   revocation      of   Gambrell’s

supervised    release       and    his    sentence.        This    court    requires

counsel to inform Gambrell, in writing, of his right to petition

the Supreme Court of the United States for further review.                         If

Gambrell requests that a petition be filed, but counsel believes

such petition would be frivolous, counsel may move in this court

for leave to withdraw from representation.                        Counsel’s motion

must state that a copy thereof was served on Gambrell.                             We

dispense     with    oral    argument       because       the    facts    and   legal

contentions    are   adequately          presented   in    the    materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED

                                           3